Title: To James Madison from Joseph Jones, 29 January 1797
From: Jones, Joseph
To: Madison, James


Dr Sr.
Charlottesville 29th. Janry. 1797.
After my return from Loudoun I came to this place, where I last post received your several favors to the 13th. I shall continue here untill the 10th. or 12th. next month when I shall return to Fredericksburg. It seems to be now well ascertaine⟨d⟩ that A. will be the p. & J. the Vice p. I have for a length of time considered Mr. A. as a friend to the British Nation and Government whr. he still holds his prejudices for that Monarchy I know not but if they hang loosely about him he may be induced to through them off and assume the republican garb the true constitutional dress and the manufacture of his native Soil. He has a fair opportunity by a wise and sound policy to establish his popularity and do much good. If he shall determine and persevere in his determination to be of no party, neither French or English Southern or Eastern but to preserve an independent Character and Conduct seeking to do good, and avoiding to do evil, according to his best Judt.—Adhering to the Constitution as it respects the rights of the people and the different branches of the government upon a fair and liberal construction of its meaning Then may he be happy in his Admin. and contribute to make the people so. Foreign interferences shod. be boldly withstood and rejected as an officious medling in our affairs, for to these I cannot help ascribing principally the height to which the violence of party has been carried. Had I the power to dictate I wod. recall our plenipos. and receive none from foreign powers (I mean as stationary) conducting our commercial intercourse under the superintendance of Consuls placed in such Stations as shod. be found necessary—entering into no new commercial Treaties or altering or continuing those subsisting unless, before their final ratification, they be laid before the legislature and approved by them, who best know and must be supposed better to know the true int. of the various parts of the Union than any Individual or a few individuals not often the most enlightened and frequently guided by the influence of party and local considerations. With foreign Nations the commercial intercourse shod. be maintained upon principles liberal & reciprocal. Not only the Chief Majestrate but the legislature and the heads of departments shod. pursue this line of conduct, then I think we should find The clashings among the States more easily reconciled and the general good or int. of the majority adopted and pursued with less complaining and more general acquiescence. If Mr. A. is not rivited in his Attachment to British measures he will abandon them or at least his prejudices and hold a course bet. the two nations which justice and our true policy dictates. In forming his Opinions I am in hopes he will listen to the sentiments of J. with whom I am told he is on good Terms and between whom a good understanding shod. be cultivated and if possible the politicks of the States to which they respectively belong more assimilated and harmonised. Let us break down too if practicable the servility of addresses & Levees. I cannot read with temper the debasing sentiments uttered by many in forming the addresses from the House nor reflect withot. some degree of emotion on the degrading method of the Legislature ambling through the Streets to the p. house to deliver them—abolish every ceremony that is not necessary for information and the dispatch of public business and which are calculated to exalt an individual so much above the level of his fellow Citizens—however I may err in these notions I do not swerve from The truth when I assure you that I am with great sincerity yr. friend & Servt
Jos: Jones
